Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, 12, 13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba, et al. (US 20120292168).
Regarding claim 1, Chiba teaches a keyswitch structure, comprising: a keycap 110; a base 170, disposed under the keycap and comprising a limitation portion (150, 152); a first support 120, connected to and between the keycap and the base; a second support 130, connected to and between the keycap and the base, the first support and the second support being pivotally connected, the keycap being up and down movable relative to the base through the first support and the second support; and an abutting structure (124, 132), disposed on the first support or the second support opposite to the limitation portion, wherein when the keycap is not pressed, the abutting structure abuts against the limitation portion (Figs. 1-4).  
Regarding claim 2, Chiba teaches the keyswitch structure wherein the first support 120 and the second support 130 pivotally connects with each other relative to a 
Regarding claim 3, Chiba teaches the keyswitch structure wherein the limitation portion 152 is a guiding slot extended vertically, and the central post is slidably configured in the guiding slot, and the central post abuts a closed end face of the guiding slot when the keycap is not pressed (Figs. 1-4).  
Regarding claim 4, Chiba teaches the keyswitch structure  the base 170 comprises a base plate 170, and a portion of the base plate is bended upwardly to form the guiding slot 152 (Fig. 2).  
Regarding claim 5, Chiba teaches the keyswitch structure wherein the base comprises a base plate 170, and a portion of the base plate is bended 29/57B18098-2US-CIP upwardly to form the limitation portion 152 (Fig. 2).  
Regarding claim 6, Chiba teaches the keyswitch structure wherein the bended portion of the base plate forms a first sliding slot 150 and a second sliding slot 152, the first support 120 slidably connecting to the base through the first sliding slot, and the second support 130 connecting to the base through the second sliding slot (Figs. 1-4).  
Regarding claim 7, Chiba teaches the keyswitch structure wherein the base comprises a base plate 170, the base plate having a raised portion to form the limitation portion (150, 152), the abutting structure abutting (124, 132) a top surface of the raised portion when the keycap is not pressed (Fig. 1).  
Regarding claim 10, Chiba teaches the keyswitch structure wherein the first support 120 and the second support 130 pivotally connects with each other relative to a rotation axis, and the abutting structure comprises a first post 124 and a second post 
Regarding claim 12, Chiba teaches the keyswitch structure wherein the limitation portion (150, 152) comprises a first guiding side surface 150 and a second guiding side surface 152, the first post 124 and the second post 132 is disposed between the first guiding side surface and the second guiding side surface, the first guiding side surface or the second guiding side surface is a slanted surface or a curved surface, when the keycap 110 moves relatively to the base, the first post and the second post correspondingly abut the first guiding side surface and the second guiding side surface (Figs. 1-4, 10).  
Regarding claim 13, Chiba teaches the keyswitch structure wherein the keycap comprises a first limitation protrusion 112 and a second limitation protrusion 114, the first support 120 comprises a first surface limitation structure 122 with the first surface limitation structure being disposed corresponding to the first limitation protrusion, and the first surface limitation structure and the first limitation protrusion has a first gap therebetween, while the second support 130 comprises a second surface limitation structure 134 with the second surface limitation structure being disposed correspondingly to the second limitation protrusion, and the second surface limitation structure and the second limitation protrusion has a second gap, a sum of the first gap and the second gap being substantially within a predetermined range (Figs. 1-4, 10 and annotated figure below).  
Regarding claim 15, Chiba teaches a keyswitch structure, comprising: a keycap 110, comprising a first limitation protrusion 112 and a second limitation protrusion 114; 31/57B18098-2US-CIP 
Regarding claim 16, Chiba teaches the keyswitch structure wherein a first gap is formed between the first surface limitation structure and the first limitation protrusion, and a second gap is formed between the second surface limitation structure and the second limitation protrusion, a sum of the first gap and the second gap being substantially within a predetermined range (Figs. 1-4, 10, and annotated figure below).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Takemae, et al. (US 20090078552).
Regarding claims 8, 9, 19 and 20, Chiba does not teach the claimed structure of the first and second support. However, Takamura teaches a similar keyboard that comprises a first and second support 16, and a limitation portion 24; wherein the first support and the second support are connected to form a circled structure, and the limitation portion is located at an inner side of the circled structure, as required by claims 8 and 19; wherein the base 22 comprising a base plate 22 and an annulus member 24 fastened onto the base plate, the annulus member is fastened at an inner side of the circled structure to form the limitation portion (Figs. 1-2), as required by claims 9 and 20.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Takemae in the keyboard of Chiba to provide a more secure keyboard structure. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Sato, et al. (US. Pat. 6,586,695).
Regarding claim 11, Chiba does not teach the limitation portion comprising a first limitation surface and a second limitation surface, the first post and the second post correspondingly abuts the first limitation surface and the second limitation surface when the keycap is not pressed, the first post 30/57B18098-2US-CIP and the second post and the first limitation surface and the second limitation surface separate when the keycap is .
Allowable Subject Matter
Claims 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 14 and 18, the prior art fails to teach or show, alone or in combination, the claimed keyswitch  wherein the first support forms a U-shaped structure and has an open slot at a corner of the U-shaped structure, and the first surface limitation structure is formed at a closed end face of the open slot.  
Regarding claim 17, the prior art fails to teach or show, alone or in combination, the claimed keyswitch  wherein the first surface limitation structure is formed on a sidewall of a first recess on the first support, and first limitation protrusion enters in the first recess during the keycap moving upward and downward.   
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.